PER CURIAM.
Herbert Hayes appeals the district court’s orders granting Respondents’ motion for summary judgment in his employment discrimination action and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hayes v. Gemma Power Sys., L.L.C., No. CA-01-312-5-F (E.D.N.C. Feb. 19, 2003 & Apr. 11, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the *303materials before the court and argument would not aid the decisional process.

AFFIRMED.